of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c april cc ita b04 genin-152485-08 number info release date uil 6050p ---------------------------------------------------------- -------------------------------------- ------------------------------- attention ------------------------ dear ------------- this letter responds to your request for a general information_letter concerning a student_loan forgiveness program enacted as sec_401 of the college cost reduction and access act of public law and codified at sec_455 of the higher education act of public law hea specifically you asked that the internal_revenue_service address the tax consequences to the borrower under sec_108 of the internal_revenue_code as well as the lender’s reporting requirements under sec_6050p that may apply under the loan forgiveness program hea student_loan programs the hea authorizes two loan programs the direct loan program and the federal family education loan ffel program under the direct loan program the department of education makes subsidized and unsubsidized loans directly to students federal direct stafford ford loans and parents federal direct plus loans the direct program also includes a federal direct consolidation loan program under the ffel program the lenders are non-federal entities such as banks and loan associations credit unions schools and state and private nonprofit agencies sec_455 of the hea provides for the forgiveness of eligible direct loans by the department of education in the case of a borrower who has made monthly payments and has been in public service during that 120-month period the statute provides that after the conclusion of the employment period the secretary of education will cancel the obligation to repay the balance of principal and interest due as of the time of the cancellation this loan forgiveness program will also apply to ffel loans from private lenders that are consolidated into direct consolidation loans genin-152485-08 tax consequences of student_loan discharges under sec_455 of the hea sec_61 of the code provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived sec_61 provides that gross_income includes income_from_discharge_of_indebtedness sec_108 of the code provides that gross_income does not include any amount that would be includible in gross_income by reason of the discharge in whole or in part of any student_loan if the discharge was pursuant to a provision of a loan under which all or part of the indebtedness of the individual would be discharged if the individual worked for a certain period of time in certain professions for any of a broad class of employers sec_108 of the code defines student_loan as any loan to an individual to assist the individual in attending an educational_organization described in sec_170 made by a the united_states or an instrumentality or agency thereof b a state territory or possession_of_the_united_states or the district of columbia or any political_subdivision thereof or c a public benefit corporation which is exempt from taxation under sec_501 which has assumed control_over a state county or municipal hospital and whose employees have been deemed to be public employees under state law or d any educational_organization described in sec_170 if such loan is made pursuant to an agreement with any entity described in subparagraphs a b or c under which the funds from which the loan was made were provided to such educational_organization or pursuant to a program of such educational_organization which is designed to encourage its students to serve in occupations with unmet needs or in areas with unmet needs and under which the services provided by the students or former students are for or under the direction of a governmental_unit or an organization described in sec_501 and exempt from tax under sec_501 the flush language to sec_108 provides that the term student_loan includes any loan made by an educational_organization described in sec_170 or by an organization exempt from tax under sec_501 to refinance a loan to an individual to assist the individual in attending any such educational_organization but only if the refinancing loan is pursuant to a program of the refinancing organization which is designed as described in sec_108 in the case of loan forgiveness provisions of sec_455 of the hea for direct loans based on public service the department of education is the lender and the loans qualify as student loans for purposes of sec_108 additionally loan forgiveness for public service is conditioned on the borrower working for a certain period of time in qualifying public service positions therefore public-service-loan forgiveness under the genin-152485-08 direct loan program satisfies the requirements of sec_108 of the code and a direct loan borrower may exclude loan forgiveness amounts based on public service from gross_income under sec_108 effective date a ffel borrower may consolidate a ffel loan into a direct consolidation loan therefore even though ffel loans do not have a provision for discharge conditioned on public service a ffel borrower may exclude loan forgiveness amounts from gross_income under code sec_108 by consolidating a ffel loan into a direct consolidation loan and meeting the requirements of the public service provisions information reporting under sec_6050p of the code sec_6050p of the code provides that an applicable_entity must file an information_return if it discharges an indebtedness of any person in whole or in part that is greater than dollar_figure sec_1_6050p-1 of the income_tax regulations regulations provides that the discharged indebtedness must be reported regardless of whether the debtor is subject_to tax on the discharged debt under sec_61 and sec_108 the department of education as a federal_executive_agency lender is an applicable_entity subject_to reporting requirements see sec_6050p sec_1_6050p-1 of the regulations provides that for purposes of this reporting requirement a discharge_of_indebtedness is deemed to have occurred if and only if one of eight identifiable events takes place sec_1_6050p-1 lists the eight identifiable events as a discharge_of_indebtedness in bankruptcy a cancellation or extinguishment of indebtedness that renders a debt unenforceable in a receivership foreclosure or similar federal or state court_proceeding a cancellation or extinguishment of indebtedness upon the expiration of a statute of limitation for collection or upon the expiration of a statutory period for filing a claim or commencing a deficiency judgment proceeding a cancellation or extinguishment of indebtedness pursuant to a foreclosure election that bars the applicable entity’s right to pursue collection a cancellation or extinguishment of indebtedness in a probate or similar proceeding that renders a debt unenforceable a discharge_of_indebtedness pursuant to an agreement between the debtor and applicable_entity that discharges the debt for less than full consideration a discharge_of_indebtedness pursuant to the applicable entity’s defined policy to discontinue collection and discharge the debt or the expiration of the non-payment testing_period described in sec_1 b iv of the regulations genin-152485-08 the information_return must be filed regardless of whether the actual discharge_of_indebtedness occurs on or before the date of the identifiable_event if a discharge_of_indebtedness does not fall within one of the eight identifiable events the applicable_entity is not required to report the discharge however if the actual discharge occurs before the identifiable_event the creditor may report the discharge before the identifiable_event see sec_1_6050p-1 of the regulations this letter calls your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 2009_1_irb_7 sec_2 if you have any additional questions please contact ---------------- of the office of associate chief_counsel income_tax accounting on --------------------- or ----------------- ---------- of the office of associate chief_counsel procedure administration on -------- -------------- sincerely donna j welsh senior technician reviewer branch income_tax accounting
